Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/21/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8 and 10 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-079443 A (“Yamaguchi”) in view of U.S. Pat. No. 9,379,493 (“Aizawa”).
Regarding claim 1, Yamaguchi discloses a terminal connector (1) for attachment to a circuit board (4), comprising:
first and second terminals (2 and 3) each comprising a connection end for connection to respective contacts in the circuit board (upper end, see Fig. 1a) and a wire attachment formation (6 and 7) for connecting a wire to the respective terminal; and
a ferrite core (10) surrounding a section of both the first and second terminals between their terminal contacts and wire attachment formations (see Fig. 1b and 2b),
wherein the ferrite core (10) is secured to the circuit board by the terminals when their connection ends are connected to the respective contacts in the circuit board (the terminals connect to the board and the rest of the connector assembly is connected to the board by this connection).
Yamaguchi teaches that the distances DL1 and DL2 between the terminal and ferrite core is as short as possible ([0035]) to improve noise reduction. Furthermore, Aizawa teaches terminals passing through a ferrite core and directly connecting to the ferrite core (see Fig. 4 and col. 3, lns. 23 – 24). It would have been obvious to make the distances DL1 and DL2 zero, making the distance as short as possible as taught by both Yamaguchi and Aizawa, because this improves the shielding effect of the ferrite upon the terminals.
Regarding claim 2, Yamaguchi discloses wherein the ferrite core (10) is an integral body and comprises an aperture thorough which the sections of first and second terminals are received (see Figs. 2b and 3).
Regarding claim 3, Yamaguchi discloses wherein the ferrite core is formed of a ferrite material but does not disclose the core being a nickel-zinc ferrite material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the core a nickel-zinc ferrite material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 4, Yamaguchi discloses wherein the ferrite core comprises an oval shaped cross section (the core is rectangular with rounded corners, which is an oval shape).
Regarding claim 5, Yamaguchi discloses wherein the first and second terminals each comprise a core connection section (2b and 3b) for extending vertically up from the circuit board when the connection ends are connected to the respective contacts, and wherein the ferrite core is directly connected to the core connection sections (see above and see Figs. 2a – 3).
Regarding claim 6, Yamaguchi discloses wherein the longitudinal axis of the ferrite core is oriented vertically from the circuit board when the connection ends are connected to the respective contacts (see Fig. 1b).
Regarding claim 7, Yamaguchi discloses wherein the first and second terminals are configured to support the ferrite core above the circuit board (see Figs. 1b and 2b).
Regarding claim 8, Yamaguchi discloses wherein the first and second terminals are configured to support the ferrite core within the perimeter of the circuit board (when viewed along the Z direction the core is within the perimeter of 4, see Fig. 1b).
Regarding claim 10, Yamaguchi discloses wherein the first and second terminals comprise a metal plate (see Fig. 2a).
Regarding claim 11, Yamaguchi discloses wherein the first and second terminals are configured such that their wire attachment formations are oriented vertically when the connection ends are connected to the respective contacts (the wire attachment portions are vertical along the Z direction, see Fig. 1b).
Regarding claim 12, Yamaguchi discloses wherein the first and second terminals are configured such that the wire attachment formations are located substantially inline with the perimeter of the circuit board (the perimeter of the board along the Z direction encompasses portions 6 and 7, see Fig. 1b).
Regarding claim 13, Yamaguchi discloses wherein the first and second terminals each further comprise a second wire attachment formation (2a and 3a).
Regarding claim 14, Yamaguchi discloses wherein the first and second terminals are mechanically engaged by an internal surface of the ferrite core defining an aperture there through (as discussed above, inner surfaces of 10 engage the terminal portions and these surfaces define an aperture as seen in Fig. 3).
Regarding claim 15, Yamaguchi as modified above discloses a switch mode power supply comprising a terminal connector according to claim 1 (see above).
Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 9, the prior art does not disclose or suggest the claimed terminal connector including wherein each of the first and second terminals further comprises a support end distal to the connection end and being for engagement with the circuit board when the connection ends are connected to the respective contacts for supporting the terminal, along with the remaining elements of the claim.
Yamaguchi does not disclose the terminals comprising a support end as required by the claims. Brunel discloses a ferrite connector with terminals having a convoluted shape, but the terminals do not have a connection end, a support end, and a wire attachment formation as required by the claims. Ishihara discloses a ferrite connector with a ferrite shaped like an oval.
However, the prior art, when taken alone, or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D BAILLARGEON whose telephone number is (571)272-0676. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D BAILLARGEON/Examiner, Art Unit 2833                                                                                                                                                                                                        

/OSCAR C JIMENEZ/Examiner, Art Unit 2833